                      UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF WISCONSIN, MILWAUKEE DIVISION

ESTATE OF TYRESE WEST,                      )
Deceased, by MONIQUE WEST,                  )      Case No. 19 CV 1843
as Special Administrator,                   )
                                            )      Judge
                       Plaintiff,           )
                                            )      Magistrate Judge
               v.                           )
                                            )
INV. ERIC GIESE and                         )      JURY DEMAND
VILLAGE OF MT. PLEASANT,                    )
A Municipal Corporation,                    )
                                            )
                       Defendants.          )

                                     ATTORNEYS’ LIEN

       NOW COMES, Gregory E. Kulis and Associates, Ltd., and in support of their Attorney

Lien, states as follows:

   1. Gregory E. Kulis & Associates, Ltd. is currently legal counsel for the Plaintiff, Estate of

Tyrese West, Deceased, by Monique West, as Special Administrator.

   2. While representing the Plaintiff, Gregory E. Kulis & Associates, Ltd. is incurring legal

expenses and costs.

   3. This is a notice of our Attorneys’ Lien in conjunction with out Attorney/Client Contingency

Agreement and Statutory Fee Provision under 42 USC 1988.


                                            Respectfully Submitted,
                                            /s/ Gregory E. Kulis
                                            One of the Attorneys for Plaintiff

Gregory E. Kulis [IL Bar No. 6180966]
Gregory E. Kulis & Associates, Ltd.
30 North LaSalle Street, Suite 2140
Chicago, Illinois 60602
p. (312) 580-1830




           Case 2:19-cv-01843-PP Filed 12/17/19 Page 1 of 1 Document 3
